 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 14 Bookbinder™s Seafood House, Inc. 
and
 Hotel Employ-
ees and Restaurant Empl
oyees International Un-
ion, Local 274, AFLŒCIO.  
Cases 4ŒCAŒ30900, 
4ŒCAŒ32360, 4ŒCAŒ32395, and 4ŒCAŒ32396 
January 26, 2004 
DECISION AND ORDER 
BY CHAIRMAN 
BATTISTA AND 
MEMBERS 
LIEBMAN
 AND WALSH The General Counsel seeks a default judgment in this 
case on the ground that the Respondent has failed to file 
an answer to the consolidated complaint (complaint).  
Based on charges filed by Hotel Employees and Restau-
rant Employees International Union, Local 274, AFLŒ

CIO (the Union) on December 5, 2001, and August 13 
and August 29, 2003, the General Counsel issued the 
complaint on October 30, 2003, against Bookbinder™s 

Seafood House, Inc., the Respondent, alleging that it has 
violated Section 8(a)(1) and (5) of the Act.  The Respon-
dent failed to file an answer. 
On November 25, 2003, the General Counsel filed a 
Motion for Default Judgment with the Board.  On De-
cember 5, 2003, the Board issued an order transferring 

the proceeding to the Board 
and a Notice to Show Cause 
why the motion should not be granted.  The Respondent 

filed no response.  The allegations in the motion are 

therefore undisputed. 
The National Labor Relations Board has delegated its 
authority in this proceeding to a three-member panel. 
Ruling on Motion for Default Judgment 
Section 102.20 of the Board™s Rules and Regulations 
provides that the allegations in the complaint shall be 
deemed admitted if an answer is not filed within 14 days 
from service of the compla
int, unless good cause is 

shown.  In addition, the complaint affirmatively stated 
that unless an answer was filed by November 13, 2003, 
all the allegations in the complaint would be considered 

true.  Further, the undisputed allegations in the General 
Counsel™s motion disclose that the Region, by letter 
dated November 13, 2003, notified the Respondent that 
unless an answer was received by November 20, 2003, a 
motion for default judgment would be filed. 
In the absence of good cause being shown for the fail-
ure to file a timely answer, we grant the General Coun-
sel™s Motion for Default Judgment. 
On the entire record, the 
Board makes the following 
FINDINGS OF 
FACT I.  JURISDICTION
 At all material times, the Respondent, a Pennsylvania 
corporation, has been engaged in the operation of a res-
taurant at 215 South 15th Street, Philadelphia, Pennsyl-
vania (the Restaurant).  During the 12-month period pre-

ceding issuance of the complaint, the Respondent, in 
conducting its business operations described above, re-
ceived gross revenues in excess of $500,000 and pur-

chased and received at the Re
staurant goods valued in 
excess of $5000 directly from points outside the Com-

monwealth of Pennsylvania.  We find that the Respon-

dent is an employer engaged in commerce within the 
meaning of Section 2(2), (6), and (7) of the Act, and that 
Hotel Employees and Restaurant Employees Interna-
tional Union, Local 274, AFLŒCIO, is a labor organiza-
tion within the meaning of Section 2(5) of the Act. 
Until about June 1, 1997, Local Union #301, AFLŒ
CIO, of the Hotel Employees and Restaurant Employees 

and Bartenders International Union (Local 301) was a 

labor organization within the meaning of Section 2(5) of 
the Act. 
II.  ALLEGED UNFAIR LABOR PRACTICES
 At all material times, Richard Bookbinder, Ann Sulli-
van, and Archie Edwards held positions as the Respon-
dent™s vice president, accounting manager, and head 

chef, respectively, and have 
been supervisors of the Re-
spondent within the meaning of Section 2(11) of the Act 

and agents of the Respondent 
within the meaning of Sec-
tion 2(13) of the Act. 
The following employees of
 the Respondent (Back of 
the House unit and Front of th
e House unit, respectively) have constituted units appropriate for the purposes of 
collective bargaining within th
e meaning of Section 9(b) 
of the Act: 
 Back of the House Unit 
All full-time and regular part-time cooks, pantry em-

ployees, dishwashers, oyster bar employees and bar-
tenders employed at the Restaurant. 
 Front of the House Unit 
All full-time and regular part-time waiters, waitresses, 

busboys, hostesses and cashiers employed at the Res-
taurant. 
 At all material times, the Respondent has recognized 
the Union as the exclusive 
collective-bargaining repre-
sentative of the Back of the House unit.  This recognition 

has been embodied in successive collective-bargaining 
agreements, the most recent of
 which (the Back of the 
House Agreement), was effective by its terms from No-

vember 1, 1995 to November 7, 1998.  The Back of the 
House Agreement was extended until November 7, 2001. 
At all material times, until about June 1, 1997, the Re-
spondent recognized Local 30
1 as the exclusive collec-
tive-bargaining representative of the Front of the House 
341 NLRB No. 7 
 BOOKBINDER
™S SEAFOOD HOUSE
, INC. 15unit.  This recognition was embodied in a collective-
bargaining agreement between the Respondent and Local 
301 (the Front of the House Agreement), effective by its 
terms from January 2, 1996 through January 2, 2000.  On 

about June 1, 1997, the Union succeeded Local 301 as 
the exclusive collective-barg
aining representative of the 
Front of the House unit, and was so recognized by the 

Respondent on that date. 
At all material times, since 
at least November 1, 1995, 
based on Section 9(a) of the Act, the Union has been the 

exclusive collective-bargaining representative of the 
Back of the House unit. 
At all material times, since 
at least June 1, 1997, based 
on Section 9(a) of the Act, the Union has been the exclu-
sive collective-bargaining representative of the Front of 

the House unit. 
During the period between June 6, 2001 and April 16, 
2002, the Respondent failed and refused to make welfare 

and pension contributions to funds set forth in article 
XIX of the Back of the House Agreement. 
On about the dates set forth opposite their respective 
names, the Respondent, by Richard Bookbinder, Ann 

Sullivan, and Archie Edwards, bypassed the Union and 
dealt directly with Back of the House unit employees, by 

advising the employees that the Respondent was seeking 
to change their health insura
nce coverage or provider and 
by presenting them with forms and documents for signa-
ture so that the Respondent could effect this change: 
 Richard Bookbinder  August 8, 2003 
Ann Sullivan                  Late July or early August, 2003 
Archie Edwards August 15, 2003 
 The subjects set forth above relate to wages, hours, and 
other terms and conditions of employment of the Back of 

the House unit and are mandatory subjects for the pur-
pose of collective bargaining. 
By failing and refusing to make the welfare and pen-
sion contributions described above during the period 

prior to November 7, 2001, the Respondent failed and 
refused to continue in effect article XIX of the Back of 

the House Agreement. 
The Respondent failed and refused to make welfare 
and pension contributions to the funds between June 6, 

2001 and April 16, 2002, without prior notice to the Un-
ion and without affording the Union an opportunity to 
bargain with the Respondent with respect to this conduct.  

Further, the Respondent failed and refused to make the 
welfare and pension contributions between June 6 and 
November 7, 2001, without the Union™s consent. 
On about July 23, 2003, the Union, by letter, requested 
that the Respondent furnish it with the following infor-

mation: 
 1.  A complete and accurate list of all employees, 
whose jobs are included in
 the jobs represented by 
Local 274, including fu
ll name, address, phone 
number, social security number, date of hire, rate of 
pay, and last increase date and amount. 
2.  A complete and accurate list of any and all 
health and welfare payments made by the employer 

in calendar year 2003 for any employee. 
3.  A complete and accurate Summary Plan De-
scription for any health and welfare plan that the 

employer has in effect for any employee at your 
work location. 
4.  An Hours Report, showing the hours worked 
by individual for the last six (6) weeks. 
5.  A copy of your Workers™ Compensation Pol-
icy, including information on who your agent is and 

the carrier that you use. 
 With the exception of employee social security num-
bers, the information requested by the Union is necessary 
for, and relevant to, the Union™s performance of its duties 

as the exclusive collective-ba
rgaining representative of 
the employees in the two units.
1  Since about July 23, 
2003, the Respondent has failed and refused to furnish 

the Union with the information requested by it. 
CONCLUSION OF 
LAW By the acts and conduct described above, the Respon-
dent has failed and refused to bargain collectively with 
the exclusive collective-barg
aining representative of its 
employees within the meaning of Section 8(d) of the Act, 
and has thereby engaged in unfair labor practices affect-
ing commerce within the mean
ing of Section 8(a)(5) and (1) and Section 2(6) and (7) of the Act. 
REMEDY
 Having found that the Respondent has engaged in cer-
tain unfair labor practices, we
 shall order it to cease and 
desist and to take certain a
ffirmative action designed to 
effectuate the policies of the Act.  Specifically, having 
found that the Respondent has violated Section 8(a)(5) 
and (1) by failing and refusing between June 6, 2001 and 
April 16, 2002 to make welfare and pension contribu-

tions to funds set forth in article XIX of the Back of the 
House Agreement, we shall order the Respondent to 
                                                          
 1 The Board has held that social 
security numbers 
are not presump-
tively relevant.  Accordingly, in the 
absence of a showing here of their 
potential or probable relevance, we deny the Motion for Summary 
Judgment with respect to the failure 
to provide social security numbers, 
and remand that issue to the Regional Director for further appropriate 
action.  See 
American Gem Sprinkler Co.
, 316 NLRB 102, 104 fn. 7 
(1995); 
Turner-Brooks of Ohio
, 310 NLRB 856, 857 fn.2 (1993), enfd. 
mem. 9 F.3d 108 (6th Cir. 1993); and 
Sea-Jet
 Trucking Corp., 304 
NLRB 67 (1991). 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 16honor the terms and conditions of the agreement, until a 
new agreement or good-faith impasse in negotiations is 
reached, and to make whole the Back of the House unit 
employees for any loss of earnings and other benefits 

they may have suffered as a result of the Respondent™s 
unlawful conduct. 
Further, we shall order the Respondent to make all re-
quired welfare and pension contributions that were not 

made on behalf of the Back of the House unit employees 
between June 6, 2001 and April 16, 2002, including any 

additional amounts due the 
funds in accordance with 
Merryweather Optical Co
., 240 NLRB 1213, 1216 fn. 7 
(1979).
2  The Respondent shall also be required to reim-
burse the unit employees for any expenses ensuing from 

its failure to make the required contributions, as set forth 

in 
Kraft Plumbing & Heating
, 252 NLRB 891 fn. 2 
(1980), affd. mem. 661 F.2d 940 (9th Cir. 1981), such 

amounts to be computed in the manner set forth in 
Ogle 
Protection Service
, 183 NLRB 682 (1970), enfd. 444 
F.2d 502 (6th Cir, 1971), with interest as prescribed in 

New Horizons for the Retarded
, 283 NLRB 1173 (1987). 
In addition, we shall require the Respondent to furnish 
the Union with the information it requested on July 23, 

2003, with the exception of 
employees™ social security 
numbers. 
ORDER The National Labor Relations Board orders that the 
Respondent, Bookbinder™s Seafood House, Inc., Phila-
delphia, Pennsylvania, its 
officers, agents, successors, 
and assigns, shall 
1. Cease and desist from 
(a) Unilaterally ceasing to make welfare and pension 
contributions on behalf of employees in the Back of the 

House unit described below to funds set forth in article 
XIX of the November 1, 1995ŒNovember 7, 1998 collec-

tive-bargaining agreement be
tween the Respondent and 
Hotel Employees and Restaurant Employees Interna-

tional Union, Local 274, AFLŒCIO, which was extended 

until November 7, 2001. 
(b) Bypassing the Union and dealing directly with em-
ployees in the Back of the House unit by advising the 

employees that the Respondent was seeking to change 
their health insurance coverage or provider and by pre-
senting them with forms and documents for signature so 

that the Respondent could effect this change. 
                                                          
 2 To the extent that an employee 
has made personal contributions to 
a fund that are accepted by the fu
nd in lieu of the Respondent™s delin-
quent contributions during the period of delinquency, the Respondent 
will reimburse the employee, but th
e amount of such reimbursement 

will constitute a setoff to the amount that the Respondent otherwise 
owes the fund. 
(c) Failing to furnish the Union with information that 
is relevant and necessary to the Union™s performance of 
its duties as the exclusive collective-bargaining represen-
tative of the employees in the following appropriate 

units: 
 Back of the House Unit 
All full-time and regular part-time cooks, pantry em-
ployees, dishwashers, oyster bar employees and bar-
tenders employed at the Restaurant. 
Front of the House Unit 
All full-time and regular part-time waiters, waitresses, 

busboys, hostesses and cashiers employed at the Res-
taurant. 
 (d) In any like or related manner interfering with, re-
straining, or coercing employ
ees in the exercise of the 
rights guaranteed them by Section 7 of the Act. 
2.  Take the following affi
rmative action necessary to 
effectuate the policies of the Act. 
(a) Honor the terms and conditions of the November 1, 
1995ŒNovember 7, 1998 collective-bargaining agree-

ment, which was extended until November 7, 2001, until 
a new agreement or good-faith impasse in negotiations is 

reached, and make whole th
e Back of the House unit 
employees, with interest, for any loss of earnings and 

other benefits they may have suffered as a result of the 

Respondent™s failure and refusal to make welfare and 
pension contributions to funds set forth in article XIX of 
the agreement between June 6, 2001 and April 16, 2002, 
in the manner set forth in the remedy section of this deci-
sion. (b) Make all required welfare and pension contribu-
tions to funds set forth in article XIX of the agreement 
that were not made between June 6, 2001 and April 16, 

2002, and reimburse the unit employees for any expenses 
resulting from its failure to make the required contribu-
tions, with interest, in the manner set forth in the remedy 

section of this decision. 
(c) Furnish the Union with the information requested 
in its letter dated July 23, 2003, with the exception of 

employees™ social security numbers. 
(d) Preserve and, within 14 days of a request, or such 
additional time as the Regional Director may allow for 

good cause shown, provide 
at a reasonable place desig-
nated by the Board or its agents, all payroll records, so-

cial security payment record
s, timecards, personnel re-
cords and reports, and all other records including an elec-
tronic copy of such records 
if stored in electronic form, 
necessary to analyze the amount of backpay due under 
the terms of this Order. 
(e) Within 14 days after service by the Region, post at 
its facility in Philadelphia, Pennsylvania, copies of the 
 BOOKBINDER
™S SEAFOOD HOUSE
, INC. 17attached notice marked ﬁAppendix.ﬂ
3  Copies of the no-
tice, on forms provided by the Regional Director for Re-
gion 4, after being signed by the Respondent™s author-
ized representative, shall be posted by the Respondent 

and maintained for 60 consecutive days in conspicuous 
places including all places where notices to employees 
are customarily posted.  Reasonable steps shall be taken 

by the Respondent to ensure that the notices are not al-
tered, defaced or covered by any other material.  In the 
event that, during the pendency
 of these proceedings, the 
Respondent has gone out of bus
iness or closed the facil-
ity involved in this proceeding, the Respondent shall 
duplicate and mail, at its own expense, a copy of the no-
tice to all current employees
 and former employees em-
ployed by the Respondent at an
y time since June 6, 2001. 
(f) Within 21 days after service by the Region, file 
with the Regional Director 
a sworn certification of a re-
sponsible official on a form provided by the Region at-
testing to the steps that the Respondent has taken to com-
ply. 
APPENDIX 
NOTICE TO EMPLOYEES
 POSTED BY 
ORDER OF THE
 NATIONAL 
LABOR 
RELATIONS 
BOARD An Agency of the Unite
d States Government 
 The National Labor Relations Board has found that we vio-
lated Federal labor law and has ordered us to post and obey 
this notice. 
FEDERAL LAW GIVES YOU THE RIGHT TO 
Form, join, or assist a union 
Choose representatives to bargain with us on 
your behalf 
Act together with other employees for your bene-
fit and protection 
Choose not to engage in any of these protected 
activities. 
 WE WILL NOT unilaterally cease making welfare and 
pension contributions on behalf of employees in the Back 
of the House unit described below to funds set forth in 

article XIX of the November 1, 1995ŒNovember 7, 1998 
                                                          
 3 If this Order is enforced by a judgment of a United States court of 
appeals, the words in the notice reading ﬁPosted by Order of the Na-
tional Labor Relations Boardﬂ shall 
read ﬁPosted Pursuant to a Judg-
ment of the United States Court of 
Appeals Enforcing an Order of the 
National Labor Relations Board.ﬂ 
collective-bargaining agreement between us and Hotel 
Employees and Restaurant Employees International Un-
ion, Local 274, AFLŒCIO, which was extended until 
November 7, 2001. 
WE WILL NOT bypass the Union and deal directly with 
employees in the Back of the House unit by advising the 

employees that we were seeking to change their health 

insurance coverage or provider and by presenting them 
with forms and documents for 
signature so that we could 
effect this change. 
WE WILL NOT fail and refuse to furnish the Union with 
information that it necessary for, and relevant to, the Un-
ion™s performance of its dut
ies as the exclusive collec-
tive-bargaining representative 
of the employees in the 
following appropriate units: 
 Back of the House Unit 
All full-time and regular part-time cooks, pantry em-

ployees, dishwashers, oyster bar employees and bar-
tenders employed at the Restaurant. 
Front of the House Unit 
All full-time and regular part-time waiters, waitresses, 

busboys, hostesses and cashiers employed at the Res-
taurant. 
 WE WILL NOT in any like or related manner interfere 
with, restrain, or coerce you in
 the exercise of the rights 
guaranteed you by Section 7 of the Act. 
WE WILL honor the terms and conditions of the No-
vember 1, 1995ŒNovember 7, 1998 collective-bargaining 

agreement, which was extended until November 7, 2001, 
until a new agreement or good faith impasse in negotia-
tions is reached, and 
WE WILL 
make whole the Back of 
the House unit employees, with interest, for any loss of 

earnings and other benefits they may have suffered as a 

result of our failure and refusal to make welfare and pen-
sion contributions to funds set forth in article XIX of the 
agreement between June 6, 
2001 and April 16, 2002. 
WE WILL make all required welfare and pension con-
tributions to funds set forth in article XIX of the agree-

ment that were not made between June 6, 2001 and April 

16, 2002, and 
WE WILL 
reimburse the unit employees for 
any expenses resulting from our failure to make the re-

quired contributions, with interest. 
WE WILL furnish the Union with the information re-
quested in its letter dated July 23, 2003, with the excep-

tion of employees™ social
 security numbers. 
BOOKBINDER™S SEAFOOD HOUSE
, INC.    